DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a location measurement unit for determining a location of a feature of a real object relative to the display; and a computing unit for computing data for use by the display for displaying the 3D image of the virtual object; wherein the computing unit is adapted to compute the data for displaying the 3D image of the virtual object in a correct location relative to the real object; and the display is configured to 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a system for displaying a three-dimensional (3D) image of a virtual object in a correct location relative to a real object, comprising: a display for displaying a 3D image of a virtual object; a location measurement unit for determining a location of a feature of a real object relative to the display.” Are both recited virtual objects the same or are they a first virtual object and second virtual object? Are both recited real objects the same or are they a first real object and second real object? Please clarify or amend the claim to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Claim 13 is rejected for similar reasoning.
Claims 3, 10, and 11 recite the limitation "the displayed object." There is insufficient antecedent basis for this limitation in these claims.
Claim 12 recites the limitation "the first object." There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-8, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jovanovic (US Pub. No. 2015/0332508).
Consider claim 1. Jovanovic teaches a system for displaying a three-dimensional (3D) image of a virtual object in a correct location relative to a real object (paras. 0067-0069 describe displaying a 3D image of a virtual object in a correct location relative to a real object), comprising: a display for displaying a 3D image of a virtual object (para. 0068 describes displaying a projection of the 3D object); a location measurement unit for determining a location of a feature of a real object relative to the display (para. 0069 describes for each point of the 3D object, the corresponding point within the projection may be located on the plane such that a line perpendicular to the surface of the plane may connect the point of the projection and the corresponding point within the 3D object); and a computing unit for computing data for use by the display for displaying the 3D image of the virtual object (fig. 7 shows a computing unit); wherein the computing unit is adapted to compute the data for displaying the 3D image of the virtual object in a correct location relative to the real object (para. 0069 describes for each point of the 3D object, the corresponding point within the projection may be located on the plane such 
Consider claim 2. Jovanovic teaches a system according to claim 1, wherein the display comprises a Head Mounted Display (HMD) (para. 0042 describes a wearable computer device such as Google Glass and Recon Jet).
Claims 4, 6-8, and 13-18 are rejected using similar reasoning as corresponding claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jovanovic (US Pub. No. 2015/0332508) in view of Olsson (US Pub. No. 2004/0174605).
Consider claim 3. Jovanovic teaches all claimed limitations as stated above, except the display is adapted to display the displayed object focused at a same distance from the viewer as the real object thereby enabling the viewer to view both the displayed object and the real object in focus simultaneously.
However, Gelman et al. teaches the display is adapted to display the displayed object focused at a same distance from the viewer as the real object thereby enabling the viewer to view both the displayed object and the real object in focus simultaneously (para. 0029 describes displaying the virtual object at the same distance as the real object).
Therefore, it would been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to provide the display is adapted to display the displayed object focused at a same distance from the viewer as the real object .

Claims 5, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovic (US Pub. No. 2015/0332508) in view of Gelman et al. (US Pub. No. 2016/0147308).
Consider claim 5. Jovanovic teaches all claimed limitations as stated above, except the 3D image potentially appears floating in space, enabling the viewer to select what to view in focus, the 3D image or the real object.
However, Gelman et al. teaches the 3D image potentially appears floating in space, enabling the viewer to select what to view in focus, the 3D image or the real object (para. 0187 describes generating a 3D image floating in the air).
Therefore, it would been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to provide the 3D image potentially appears floating in space, enabling the viewer to select what to view in focus, the 3D image or the real object, in order to transform hand or tool gestures to user-interface commands as suggested by the prior art.
Consider claim 9. Jovanovic teaches all claimed limitations as stated above, except the 3D image potentially appears floating in space, allowing a viewer to optionally insert his/her hand or a tool into the 3D image space.
However, Gelman et al. teaches the 3D image potentially appears floating in space, allowing a viewer to optionally insert his/her hand or a tool into the 3D image 
Therefore, it would been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to provide the 3D image potentially appears floating in space, allowing a viewer to optionally insert his/her hand or a tool into the 3D image space, in order to transform hand or tool gestures to user-interface commands as suggested by the prior art.
Claim 20 is rejected using similar reasoning as corresponding claim 9 above.

Claims 10-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovic (US Pub. No. 2015/0332508) in view of Urbach et al. (US Pub. No. 2016/0343164).
Consider claim 10. Jovanovic teaches all claimed limitations as stated above, except displaying the 3D image of the object in a correct location relative to the real object comprises registering a marker in the real object to a marker in the displayed object.
However, Urbach et al. teaches displaying the 3D image of the object in a correct location relative to the real object comprises registering a marker in the real object to a marker in the displayed object (para. 0014 describes displaying an a virtual representation in synchrony with the sensor data further comprise instructions for positioning a render of the virtual representation at a location of a marker on the real-world object wherein the marker is the identifying indicia).

Claims 11, 12, and 19 are rejected using similar reasoning as corresponding claim 10 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484